Arnold, J.,
delivered the opinion of the court.
In a former appeal in this cause, it was decided that appellee, as vendee of the State for land sold for taxes, was entitled to bring the action of unlawful detainer to recover the possession of the same, as the State could have done. Crittenden v. Leavenworth, ante 32.
The suit was not prematurely brought. The State could have invoked the remedy as soon as the period allowed for the redemption of the land expired, and her vendee could do the same.
And the right to the remedy carried with it all the incidents and advantages of the remedy, including that of claiming and establishing reasonable compensation for the use and occupation of the premises. Code, §§ 2653, 2657. The proposition cannot be maintained that the houses on the lots were, under the facts agreed upon, mere chattels which did not pass with the freehold. Hare & Wallace’s notes to Elwes v. Mawe, 2 Sm. L. C. 248, 250, 256, 261.
Corburn v. Crittenden, ante 125, upheld the validity of the assessment, and sale to the State, and purchase from the State, of a lot of land which was assessed, and-sold to the State, and purchased from the State, at the same time with the lots in controversy in this snit,and that opinion disposes of objections now made on those points.
It is insisted that the proceedings in the justice’s court were void, and that the appeal therefrom to the circuit court should have been dismissed, for the reasons that the writ was made returnable to the 9th day of April, 1883, while the judgment was rendered on the *58018th, and the appeal-bond is dated the 17th and recites that the judgment was rendered on the 18th of April, 1883, etc. Appellant appeared in the justice’s court and obtained judgment in his favor. He appeared in the circuit court, on appeal taken by appellee, where the cause was tided “ anew on its merits,” and made no objection to the proceedings until after judgment was rendered against him in the circuit court. It is too late now for him to complain of mere irregularities in the proceedings in the justice’s court. Rice v. Locke, 59 Miss. 189.
But we find no serious defect in the proceedings. The date of the appeal-bond, and the recital therein as to the date of the judgment from which appeal was taken, did not affect the validity of the bond, the judgment, or the appeal. It was an irregularity which, if deemed important, might have been readily obviated in the circuit court by amendment, or a new appeal-bond if it had been required. Code, §§ 2658, 2353.
It is true that the judgment in the justice’s court was not rendered until several days after the return day of the writ, but such court has express authority to adjourn from day to day and from time to time until the trial is ended, Code, §§• 2651, 2265, and it is not shown that this was not done.

Affirmed.